Case 3:19-cv-00923-FLW-TJB Document 17 Filed 06/20/19 Page 1 of 2 PageID: 261



                            uNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 MICHAEL PERRONE, as a participant in
 and on behalf of the Johnson & Johnson          :    Civil Action No.: 19-00923 (FLW)(TJB)
 Savings Plan, and on behalf of a class of all
 others who are simiiariy situated,

                        Plaintiff,

                V.


 JOHNSON & JOHNSON, PETER
 FASOLO, DOM1MC I. CARUSO, and
 JOHN DOES 1-20,

                        Defendants.


 TOM TARANT1NO and ROCHELLE
 ROSEN, individually and on behalf of all        :   Civil Action No.: 19-1115 (FLW)(TJB)
 others similarly situated,

                        Plaintiffs,
                                                           -jPROPODJ ORDER
                v.                                        GRANTING PLAINTIFFS’
                                                          UNOPPOSED MOTION TO
 JOHNSON AND JOHNSON PENSION                              CONSOLIDATE ACTIONS
 AND BENEFITS COMMITTEE, PETER
 FASOLO, and JOHN DOES 1-10,

                        Defendants.


       Based on Plaintiffs’ Unopposed Motion to Consolidate Actions Pursuant to Fed. R. Civ. P.

42(a), filed on February 15, 2019, and any arguments related thereto, it is hereby ORDERED that:

       1. The Plaintiffs’ Unopposed Motion to Consolidate Actions Pursuant to Fed. R. Civ. P.

           42(a) is GRANTED in its entirety;

       2. The Complaint in the action captioned Michael Perrone v. Johnson & Johnson, et al.,

           No. 3:1 9-cv-00923-FLW-TJB (D.N.J.) (the “Perrone Action”) asserts substantially
    Case 3:19-cv-00923-FLW-TJB Document 17 Filed 06/20/19 Page 2 of 2 PageID: 262



             identical claims, on behalf of the same class of participants and beneficiaries in the

             Johnson & Johnson Savings Plan, as the Complaint in the later filed action, which is

             captioned Tom Tarantino, et aL v. Johnson and Johnson Pension and Benefits

             Committee, et al., No. 3:19-cv-0l 1 15-FLW-TJB (D.N.J.) (the “Tarantino Action”);

          3. The Perrone Action and the Tarantino Action are hereby designated by the Court as

             related actions;

          4. The Perrone Action and the Tarantino Action are hereby Consolidated for all purposes;

          5. Plaintiffs shall file a Consolidated Class Action Complaint within thirty (30) days of

             the entry of this Order;

          6. Defendants shall file a response to the Consolidated Class Action Complaint no later

             than forty-five (45) days after the filing of the Consolidated Class Action Complaint;

             and

          7. If Defendants respond to the Consolidated Class Action Complaint by way of a motion

             pursuant to Fed. R. Civ. P. 12, Plaintiffs’ shall have forty-five (45) days to file a

             response in opposition to Defendants’ motion, and Defendants shall have twenty-eight

             (28) days to file a reply.                      -




          IT IS SO ORDERED on this                     day of               ,   2019.



                                                            ALi4
                                              Honorable Freda L Wol$rn, U.S. D.J


4
     —       oo\eci              A6 Eh               LOt   44 dbckL
                                     hnori     C                 €)r c)                 3


                                                 2
